DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “solution support program storage means for storing” and “fault determination means for determining” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware CPU.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/335,439, filed March 21, 2019, now US Patent 11,234,045, having the same Assignee and inventor.

Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,234,045.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 11,234,045 claim 1 anticipates claim 1 of instant as demonstrated by the following table:
Instant Application
U.S. 11,234,045
comments
1. An audio-visual device of an audio-visual system, the device supporting a solution of a fault occurring in the audio-visual system including the audio-visual device, comprising: an input and output interface for an audio-visual signal; a man-machine interface; solution support program storage means for storing a plurality of solution support programs for supporting a job of a user for solving a plurality of potential faults occurring in the audio-visual device and in the audio-visual system; fault determination means for determining a fault of the plurality of potential faults based on information acquired through the input and output interface; 
1. An audio-visual device of an audio-visual system, the device supporting a solution of a fault occurring in the audio-visual system including the audio-visual device, comprising: an input and output interface for an audio-visual signal; a man-machine interface; solution support program storage means for storing a plurality of solution support programs for supporting a job of a user for solving a plurality of potential faults occurring in the audio-visual device and in the audio-visual system; fault determination means for determining a fault of the plurality of potential faults based on information acquired through the input and output interface; 
same

and solution support program execution means for executing the plurality of solution support programs for handling the fault determined by the fault determination means after reading a solution support program from the solution support program storage means, wherein among the solution support programs stored in the solution support program storage means, the solution support program for handling a fault having a plurality of possible causes comprises: 

processing for outputting a message for prompting the user to conduct a predetermined job to the man-machine interface;
processing for outputting a message for prompting the user to conduct a predetermined job to the man-machine interface;
same

processing for outputting a first question for the user to the man-machine interface; processing for receiving an answer of the user to the first question displayed on the man-machine interface through the man-machine interface;


and processing for outputting a message indicating a solution corresponding to the answer of the user received through the man-machine interface to the man-machine interface; wherein: the solution support program for handling a fault having a cause assumed to reside in one of an input device serving as an input source of the audio-visual signal and a cable used for connection to the input device is stored in the solution support program storage means as the solution support program for handling the fault having the plurality of possible causes; and the solution support program comprises:

and processing for outputting a message for prompting the user to form a loop by connecting a cable between an input interface and an output interface for the audio-visual signal.
processing for outputting a message for prompting the user to form a loop by connecting the cable between an input interface and an output interface for the audio-visual signal;
same

processing for displaying a second question relating to an improvement of recovery from the fault and receiving an answer to the second question; and processing for outputting a message indicating a solution corresponding to the answer and including inspection of the input device and replacement of the cable.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1 and 3, the term “the device” is unclear or lacks sufficient antecedent basis in the claim. The claim starts with declaring an audio-visual device. The claim then refers to “the device”. At this point it is reasonable to assume that this is shorthand for the audio-visual device. But then, the claim uses “the audio-visual device” thereafter. This incontinency leads to the possibility that there is a different device.
Dependent claims inherit rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRolf (US 2002/0104039 A1).
For claim 1, DeRolf teaches an audio-visual device of an audio-visual system, the device supporting a solution of a fault occurring in the audio-visual system including the audio-visual device, comprising: an input and output interface for an audio-visual signal; a man-machine interface (see figures 1-2, paragraph [0018], [0005], [0048],and other locations: view hosts 2 and/or 4 as said audio-visual device, because they each have GUI; view system of figure 1 as said audio-visual system also because it contains the GUIs; view troubleshooting and correcting as said solutions of faults; view 12a-12f as said input and output interfaces; view GUI as said man-machine interface, the machine being system of figure 1); solution support program storage means for storing a plurality of solution support programs for supporting a job of a user for solving a plurality of potential faults occurring in the audio-visual device and in the audio-visual system (see figure 2 and other locations: view expert diagnostic tool as said solution support program; plurality of faults is via the suspect list); fault determination means for determining a fault of the plurality of potential faults based on information acquired through the input and output interface (see [0005], [0008], [0017], and other locations: view underlying hardware and software to detect and determine faults as said determination means); processing for outputting a message for prompting the user to conduct a predetermined job to the man-machine interface (view any icon/change in the GUI as said message to assist user to interact with the expert system to solve a problem/job as said); and processing for outputting a message for prompting the user to form a loop by connecting a cable between an input interface and an output interface for the audio-visual signal (see [0025] and other locations: view loopback as said loop).

For claim 3, the claim recites identical limitations as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DeRolf (US 2002/0104039 A1), in view of Mank (US 2015/0281761 A1).
For claim 2, 
DeRolf teaches the limitations of claim 1 for the reasons above.
DeRolf does not explicitly teach “the cable is a High-Definition Multimedia Interface (HDMI) cable”
However, Mank teaches the cable is a High-Definition Multimedia Interface (HDMI) cable (see [0002], [0029], and other locations: HDMI network using HDMI cables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeRolf to include “the cable is a High-Definition Multimedia Interface (HDMI) cable”, as taught by Mank, because each one of DeRolf and Mank teach computer networks therefore they are analogous arts and because HDMI protocol can be used as a network when bandwidth includes video; also,  DeRolf allows that the network can be any network communication technology (see Mank [0002], [0029], DeRolf [0015], and other locations).

For claim 4, 
The claim recites identical limitations as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia GUI page teaches that a GUI has audio indicators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114